In a child support proceeding pursuant to Family Court Act *1042article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffman, J.), dated July 31, 2012, which denied his objections to an order of the same court (Livrieri, S.M.) dated June 1, 2012, which dismissed his petition to cancel or reduce child support arrears.
Ordered that the order dated July 31, 2012, is affirmed, without costs or disbursements.
The father’s child support arrears were previously set by an order of the Family Court, Suffolk County, dated November 18, 1997, which, inter alla, canceled arrears retroactive to August 9, 1996, the child’s 21st birthday, and denied the father’s application to cancel any additional arrears. The propriety of that order is not before this Court. In effect, the father is seeking review of a determination of the Suffolk County Support Collection Unit as to the computation of arrears and interest thereon, which should have been commenced as a proceeding pursuant to CPLR article 78 in the Supreme Court (see Matter of Chopik v Suffolk County Dept. of Social Servs., 160 AD2d 869 [1990]; Matter of Catera v Suffolk County Support Collection Unit of Suffolk County Dept. of Social Servs., 155 AD2d 663 [1989]). Accordingly, the father’s objections must be denied.
The father’s remaining contentions are without merit. Rivera, J.P, Lott, Miller and Hinds-Radix, JJ., concur.